DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-6 in the reply filed on 22 October 2021 is acknowledged.  The examiner notes to applicant that claim 1 is allowed.  Therefore, the restriction requirement among inventions, as set forth in the office action mailed on 03 September 2021 is hereby vacated.  See reasons for allowance.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 03 July 2018, have been considered.

Drawings
The drawings received on 03 July 2018 are accepted.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
1. The primary reasons for allowance for claim 1 is that applicant’s claimed invention includes an amorphous thin metal film having a metalloid, a first metal, and    1 at% to 90 at% of cerium, where the metalloid, the first metal, and cerium account for at least 50 at% of the amorphous thin metal film. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
2. Claims 2-6 are allowed for being dependent upon claim 1.
3. The primary reasons for allowance for claim 7 is that applicant’s claimed invention includes a method having the step of depositing an amorphous thin metal film to a substrate, the amorphous thin metal film having a metalloid, a first metal, and 1 at% to 90 at% of cerium, where the metalloid, the first metal, and cerium account for at least 50 at% of the amorphous thin metal film. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes this claim allowable over the prior art.
4. Claims 8-9 are allowed for being dependent upon claim 7.
5. The primary reasons for allowance for claim 10 is that applicant’s claimed invention includes a thermal inkjet printhead stack with an amorphous thin metal film having a resistor and a protective layer, where the resistor, the protective layer, or both include the amorphous thin metal film, the amorphous thin metal film having a metalloid, a first metal, and 1 at% to 90 at% of cerium, where the metalloid, the first metal, and cerium account for at least 50 at% of the amorphous thin metal film. It is this limitation, 
6. Claims 11-15 are allowed for being dependent upon claim 10.
International Publication No. WO 2015/005933 A1 to Abbott, Jr. disclose an amorphous thin metal film (Fig. 1, paragraph 0013 and Fig. 5, element 180) having a metalloid (paragraph 0013), a first metal (paragraph 0013), and a second metal (paragraph 0013).  However, Abbott, Jr. fails to disclose the amorphous thin metal film having 1 at% to 90 at% of cerium where the metalloid, the first metal, and cerium account for at least 50 at% of the amorphous thin metal film.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey Mruk whose telephone number is (571)272-2810. The examiner can normally be reached M-F 8-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S MRUK/           Primary Examiner, Art Unit 2853                                                                                                                                                                                             	11/18/2021